

115 HR 1166 IH: Medicaid Cost-Sharing Waiver Flexibility Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1166IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Long introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to provide greater State flexibility and innovation
			 through Medicaid cost-sharing waivers.
	
 1.Short titleThis Act may be cited as the Medicaid Cost-Sharing Waiver Flexibility Act of 2017. 2.Greater State flexibility and innovation through Medicaid cost-sharing waiversSection 1916(f) of the Social Security Act (42 U.S.C. 1396o(f)) is amended, in the matter before paragraph (1), by inserting after imposed the following: with respect to individuals who qualify for medical assistance on the basis of being 65 years of age or older, blind, or disabled.
		